First Action Interview Pilot Program Pre-Interview Communication Detail

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites “the first object,” but should recite “the first object of interest.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 19, and therefore, claims 2-9, 11-18, and 20-23 which depend therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 19, all of claims 1, 10 and 19 recite “one of the nodes representing the first object of interest,” “identifying ... the node corresponding to the first object of interest based on conducting a first traversal,” and “the object identified by the first traversal.” Therefore, it is unclear and indefinite whether: 1) “the object identified by the first traversal” is the same as “the first object of interest;” and 2) whether the “one of the nodes representing the first object of interest” is the antecedent basis for the later recited “the node corresponding to the first object of interest.”
Regarding claims 4, and 13, both of these claims recite “conducting a second traversal of the lattice structure across nodes representing the second set of attributes,” and “presenting second output dialog based on traversing the lattice structure utilizing the second set of attributes.” Therefore, it is unclear and indefinite whether the claimed presenting is based on the second traversal (where it is intended for the “traversing the lattice structure utilizing the second set of attributes” to be referring back to the second traversal), or if the presenting is based on some other different traversal that also utilizes/is performed across the second set of attributes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over London (US 2015/0142704 A1, herein “London”) in view of Butka et al., “Use of Concept Lattices for Data Tables with Different Types of Attributes,” Journal of Information and Organizational Sciences (JIOS), VOL. 36, NO. 1 (2012) (herein “Butka NPL”). 
Claims 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over London in view of Butka NPL, further in view of Lindsley, (US 2020/0143259 A1, herein “Lindsley”).
Regarding claim 1, London teaches a method for dialog management with an autonomous chatbot, the method comprising (London fig. 4A, paras. 7, 75 and 177, operations of a conversational system, an adaptive virtual intelligent agent (AVIA) which uses a knowledge-tree graph to trigger a method in response to input received from a speech recognition engine in a caller session): 
receiving from a user device a first query explicitly reciting a first set of attributes related to a first object of interest (London paras. 58, 177, 182, and 185-186, speech input is received from an incoming caller using a mobile phone (user device) to communicate with AVIA, and the AVIA recognizes parts of the speech input from automatic speech recognition, the recognized parts being mapped to (thus explicitly recited) relationships of lexical items to concepts, the relationships being established in a Knowledge Tree Graph (KTG) for the call by creating edges between nodes (thus the edges and nodes relating to attributes related to a first object of interest) of the ontological relationship concepts); 
obtaining the first set of attributes from the first query (London paras. 182-183, natural language processing on the input speech is performed to match the speech input (first query) with known language constructs (first set of attributes)); 
accessing, in a computer system, a structure comprising a plurality of nodes, each of the nodes representing (i) an object, (ii) an attribute, or (iii) both an object and attribute, wherein the nodes are connected via edges, each edge representing a combination of attributes, one of the nodes representing the first object of interest (London figs. 3B, 5A, paras. 177, 226-227, when a user call is new, a knowledge tree graph is instantiated and created (accessing) for the caller, where an example is a business ontology in a KTG, including ontology concept (object) take reservation that has connections to properties (attributes) Party 539, Name 543, Number 531, Time 557 etc., where the concept and properties pertain to a caller’s speech input for making a reservation (object of interest)); 
identifying, from the structure, the node corresponding to the first object of interest based on conducting a first traversal of the lattice structure across nodes representing the first set of attributes obtained from the first query (London paras. 58, 141, 164-174, AVIA dialog manager traverses the edges between nodes in the KTG to associate meanings and maintain context, with the example given of the restaurant KTG that contains nodes for user calls for making reservations or placing food orders, where AVIA dynamically instantiates nodes based on actions indicated in the caller’s input speech, such as take order, schedule delivery and get payment); and 
presenting output dialog based on the object identified by the first traversal (London fig. 3B, para. 175, AVIA will prompt the user (presenting output dialog) for payment information in following (traversing) to a Get Payment node 334 from the order node).
While London teaches a knowledge tree graph structure, London does not explicitly teach that it is a lattice, as claimed.
Butka NPL teaches a lattice structure (Butka NPL Introduction, page 1, concept lattices for to represent a concept hierarchy of objects with corresponding attributes).
Therefore, taking the teachings of London and Butka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge Tree Graphs of London to be of a lattice form as disclosed in Butka NPL at least because doing so would lead to 
Regarding claims 2, and 11  London teaches further comprising: identifying, within the structure, a subset of edges connecting the node corresponding to the object of interest to other nodes of the plurality of nodes (London paras. 136-137, 141, using Bayesian inference to determine the likelihood that the user meant one thing as opposed to another (in their input speech) and traverse nodes as a graph by providing edges based on the importance of associated relationships and meanings to other concepts and nodes, with a specific example given of the AVIA dialog manager traversing edges between nodes (identifying edges between nodes) in a KTG to associate meanings and context); 
outputting, to the user device, additional output dialog based on the subset of edges connecting the node to the other nodes (London fig. 3A, paras. 164 and 171, if the AVIA cannot obtain necessary information in the nodes of the KTG, it obtains the information received in queries (additional output dialog) prompted by AVIA to callers, such as prompting the user for information on a food order); 
receiving, from the user device, a selection of an edge of the subset of edges (London para. 172, fig. 3A, a restaurant’s menu provides food items, each being its own node with property fields specific to that item, and the food items are mapped to the restaurant’s KTG template which contains the dynamically instantiated fields that AVIA must get from the caller during the dialog, therefore when a user orders a specific food (for example pizza, and therefore selection of the edge from Food 304 which goes to Pizza 310), AVIA must the find out what toppings for the pizza); and 
London paras. 164 and 172, AVIA must find out what toppings and pizza size (thus navigating the KTG ontology chart of fig. 3A) for a pizza food order, and accordingly, when this information cannot be found already in the KTG, AVIA obtains the information from responses to queries prompted by AVIA to callers).
While London teaches a knowledge tree graph structure, London does not explicitly teach that it is a lattice, as claimed.
Butka NPL teaches a lattice structure (Butka NPL Introduction, page 1, concept lattices for to represent a concept hierarchy of objects with corresponding attributes).
Therefore, taking the teachings of London and Butka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge Tree Graphs of London to be of a lattice form as disclosed in Butka NPL at least because doing so would lead to better and straightforward interpretation of object-attribute pairs contained in concepts (Butka NPL page 11, Section 4). 
Regarding claims 3, 12 and 20, London teaches wherein the output dialog is presented further based on a second traversal of the lattice structure from a first node to a second node of the structure, the first node representing the object, the second node representing a different object, wherein traversing from the first node to the second node is based on identifying an edge that connects the first node to the second node within the structure (London figs. 3A, 3B, paras. 164, 165 and 168-175, nodes of the incoming call to restaurant KTG are connected via multiple paths, such that even after a food order is collected, then the caller will be further prompted for payment information via the Get Payment information action node, where the KTG will be traversed from the Take Order action node to the Get Payment action node before the call is complete, these action nodes being connected via edges as shown in fig. 3B, and representing different objects (different information gathering actions)).
While London teaches a knowledge tree graph structure, London does not explicitly teach that it is a lattice, as claimed.
Butka NPL teaches a lattice structure (Butka NPL Introduction, page 1, concept lattices for to represent a concept hierarchy of objects with corresponding attributes).
Therefore, taking the teachings of London and Butka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge Tree Graphs of London to be of a lattice form as disclosed in Butka NPL at least because doing so would lead to better and straightforward interpretation of object-attribute pairs contained in concepts (Butka NPL page 11, Section 4). 
Regarding claims 4, and 13, London teaches receiving a second query (London fig. 3A, paras. 164 and 171, if the AVIA cannot obtain necessary information in the nodes of the KTG, it obtains the information received in queries (a second query) prompted by AVIA to callers); 
obtaining a second set of attributes from the second query (London fig. 3A, paras. 164 and 171, the AVIA obtains the information received in queries (a second query) prompted by AVIA to callers, such as prompting the user for information (attributes) on a food order); 
London fig. 3A, paras. 170-172, in the take order node there are required fields associated to the take order node via edges (second set of attributes)); and 
presenting second output dialog based on traversing the structure utilizing the second set of attributes obtained from the second query (London fig. 3A, para. 171, AVIA prompts the user (presenting second output) to obtain information regarding each of the require fields to process a food order per traversing the KTG).
While London teaches a knowledge tree graph structure, London does not explicitly teach that it is a lattice, as claimed.
Butka NPL teaches a lattice structure (Butka NPL Introduction, page 1, concept lattices for to represent a concept hierarchy of objects with corresponding attributes).
Therefore, taking the teachings of London and Butka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge Tree Graphs of London to be of a lattice form as disclosed in Butka NPL at least because doing so would lead to better and straightforward interpretation of object-attribute pairs contained in concepts (Butka NPL page 11, Section 4). 
Regarding claims 5, 14 and 21, London teaches wherein conducting the first traversal of the structure comprises identifying edges of the structure that correspond to at least one of the first set of attributes (London para. 155, weighted edges connect nodes of a detailed food order KTG template/ontology chart, the edges weighted (identifying) based on likelihood of a user’s input selecting that node and subsequent path, the edges connecting the restaurant interaction node to types of interaction nodes (attributes)).
While London teaches a knowledge tree graph structure, London does not explicitly teach that it is a lattice, as claimed.
Butka NPL teaches a lattice structure (Butka NPL Introduction, page 1, concept lattices for to represent a concept hierarchy of objects with corresponding attributes).
Therefore, taking the teachings of London and Butka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge Tree Graphs of London to be of a lattice form as disclosed in Butka NPL at least because doing so would lead to better and straightforward interpretation of object-attribute pairs contained in concepts (Butka NPL page 11, Section 4). 
Regarding claims 6, 15 and 22, London teaches wherein an autonomous agent application is configured to generate the output dialog based on the node identified from the structure (London paras. 164, 170-171, AVIA (autonomous agent application) has action nodes designated to it to perform per the KTG, the action nodes indicating required fields that must be determined, if not elsewhere from the KTG, then from a query (output dialog) to the user for the required information).
While London teaches a knowledge tree graph structure, London does not explicitly teach that it is a lattice, as claimed.
Butka NPL teaches a lattice structure (Butka NPL Introduction, page 1, concept lattices for to represent a concept hierarchy of objects with corresponding attributes).

Regarding claims 7 and 16,  London does not teach the limitations of claim 7. Butka NPL teaches further comprising: obtaining a table corresponding to a plurality of objects associated with an object category, the table indicating a corresponding set of attributes for each of the plurality of objects (Butka NPL section 3, page 7, data table of cars (object category), the table indicating types of cars by brand name (corresponding set of attributes for each type of car)); and generating the lattice structure for the object category based on the table (Butka NPL section 1, disclosed is an approach to process a non-homogeneous set of attributes within data tables for a particular concept (object category), where page 7, figure 1 shows an example lattice derived from the car table).
Therefore, taking the teachings of London and Butka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge Tree Graphs of London to be of a lattice form as disclosed in Butka NPL at least because doing so would lead to better and straightforward interpretation of object-attribute pairs contained in concepts (Butka NPL page 11, Section 4). 
Regarding claims 8, and 17, London teaches further comprising: obtaining a plurality of structures (London fig. 5A, para. 221, in a parent business ontology KTG, there are multiple entities, each entity being its own graph structure), 
each of the plurality of structure corresponding to a respective object category (London Fig. 5A, para 221, each entity corresponds to its own ontology concept (object category)), each structure of the plurality of structures identifying a plurality of objects having various combinations of a plurality of attributes (London Fig. 5A, paras. 221-223, entities including Business, Customer interaction and Person concepts, each of these with various properties (plurality of attributes)); and 
selecting the lattice structure from the plurality of lattice structures based on identifying an object category for the first query (London para. 226-228, when a caller calls a pizza shop, the Interaction ontology is accessed (selecting) for the Take Reservation action when the caller seeks to make a reservation, AVIA determines the required information from the caller during the conversation (identifying object category from queries in the conversation)).
While London teaches a knowledge tree graph structure, London does not explicitly teach that it is a lattice, as claimed.
Butka NPL teaches a lattice structure (Butka NPL Introduction, page 1, concept lattices for to represent a concept hierarchy of objects with corresponding attributes).
Therefore, taking the teachings of London and Butka NPL together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Knowledge Tree Graphs of London to be of a lattice form as disclosed in Butka NPL at least because doing so would lead to 
Regarding claims 9, 18 and 23, London teaches wherein the first query does not explicitly recite the first object (London paras. 145, 183-184, a decision making engine makes system decisions of the more appropriate responses using probabilities to determine the most probable inference of what the caller intended if it is not clear or fully understood (not explicitly recited in the input speech), or if there is not an automatic recognition or match to the KTG of the speech input).
Regarding claim 10, While London teaches in fig. 1, paras. 60, and 143, KTG templates are stored on tangible computer-readable memory and databases, and an AVIA server (processing device) containing the AIVA software and processing engines, London does at least teach a system (fig. 1), and the operations of the system (see the rejection rationale for claim 1), but London does not explicitly teach a computer-readable medium storing non-transitory computer-executable program instructions; and  a processing device communicatively coupled to the computer-readable medium for executing the non-transitory computer-executable program instructions, wherein executing the non-transitory computer-executable program instructions configures the processing device to perform operations.
Lindsley teaches a computer-readable medium storing non-transitory computer-executable program instructions; and a processing device communicatively coupled to the computer-readable medium for executing the non-transitory computer-executable program instructions, wherein executing the non-transitory computer-executable program instructions configures the processing device to perform operations (Lindsley fig. 1, paras. 25-26, 30-31, computer readable storage medium storing instructions that are provided to a processing apparatus (thus coupled thereto) so that the instructions are executed by the processor to implement functions of the flowchart).
Therefore, taking the teachings of London and Lindsley together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AVIA server of London to include the computer readable storage medium and processing apparatus configuration disclosed in Lindsley at least because implementing computer algorithms such as the one performed by the AVIA server of London, with a software-hardware combination as disclosed in Lindsley is a known technique in language/speech processing with the improvement of having flexibility in system configurations and software updates, and thus would have been use of a known technique to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).
Regarding claim 19, While London teaches in fig. 1, paras. 60, and 143, KTG templates are stored on tangible computer-readable memory and databases, and an AVIA server (processing device) containing the AIVA software and processing engines, London does at least teach a system (fig. 1), and the operations of the system (see the rejection rationale for claim 1), but London does not explicitly teach a non-transitory computer-readable storage medium storing computer-executable program instructions, wherein when executed by a processing device, the program instructions cause the processing device to perform operations.
Lindsley teaches a non-transitory computer-readable storage medium storing computer-executable program instructions, wherein when executed by a processing Lindsley fig. 1, paras. 25-26, 30-31, computer readable storage medium storing instructions that are provided to a processing apparatus so that the instructions are executed by the processor to implement functions of the flowchart).
Therefore, taking the teachings of London and Lindsley together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the AVIA server of London to include the computer readable storage medium and processing apparatus configuration disclosed in Lindsley at least because implementing computer algorithms such as the one performed by the AVIA server of London, with a software-hardware combination as disclosed in Lindsley is a known technique in language/speech processing with the improvement of having flexibility in system configurations and software updates, and thus would have been use of a known technique to improve similar devices (methods, or products) in the same way. see MPEP 2143(I)(C).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venkataraman et al., US 10,031,968 B2, directed towards processing a search request by identifying a desired content item based on comparing a topic of the search request to previous user input.
Zhou et al., US 7,454,469 B2, directed towards a framework for creating instant messaging bots that autonomously operate within instant messaging 
Ploennigs et al., US 2020/0242199 A1, directed towards graph patterns extracted from a knowledge graph that are used to learn conversation patterns and conversation dialogs. A conversational agent may be automatically configured with one or more of the graph patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHELLE M. KOETH
Primary Examiner
Art Unit 2656



/MICHELLE M KOETH/Primary Examiner, Art Unit 2656